[Cite as State v. Crayton, 2022-Ohio-3183.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-22-10
         PLAINTIFF-APPELLEE,

        v.

MARVIN CRAYTON, JR.,                                      OPINION

         DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 20-CR-0315

                                      Judgment Affirmed

                          Date of Decision: September 12, 2022



APPEARANCES:

        Howard A. Elliott for Appellant

        Bailey Higgins for Appellee
Case No. 3-22-10


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Marvin Crayton, Jr. (“Crayton”) appeals the

judgment of the Crawford County Court of Common Pleas, alleging the trial court

erred in finding that he had violated a community control condition. For the reasons

set forth below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On September 15, 2020, Crayton was indicted on one count of criminal

non-support in violation of R.C. 2919.21(A)(2), a felony of the fifth degree. Doc.

1. On August 11, 2021, Crayton entered into a plea agreement under which he pled

guilty to the charge against him. Doc. 20. The trial court then sentenced him to five

years of community control. Doc. 21. On January 10, 2022, a motion was filed that

alleged that Crayton violated the fifth condition of his community control by failing

to appear for an office visit. Doc. 25. The trial court then held a hearing and

determined that there was probable cause to find that Crayton had “fail[ed] to appear

since October * * *.” Jan. 10 Tr. 4.

       {¶3} At a hearing on March 14, 2022, Crayton’s probation officer, Eric

Bohach (“Bohach”) testified that supervision in this case began on August 11, 2022.

Mar. 14 Tr. 11. He then stated that Crayton appeared for a meeting on August 20,

2021 where he was informed that his next office visit was scheduled for October 19,

2021. Id. at 12. However, Bohach testified that Crayton did not appear for the

scheduled office visit on October 19, 2021. Id. at 11-12. He stated that Crayton did

                                         -2-
Case No. 3-22-10


not contact his office in advance to explain that he would not be able to appear for

the visit. Id. Further, he testified that Crayton did not respond to any text messages

that were sent to him after he failed to appear for his office visit. Id. 11-12, 13, 16-

17.

       {¶4} Bohach then scheduled an office visit for November 2, 2021. Mar. 14

Tr. 12. After Crayton failed to appear for this office visit, a warrant for his arrest

was issued on November 5, 2021. Id. at 15. Doc. 23. Bohach testified that, on

November 19, 2021, he “got an email from his [Crayton’s] APA officer saying that

he was arrested on a PRC violation and that they had him in custody.” Mar. 14 Tr.

15. Doc. 23. Bohach testified that he did not know the precise date on which

Crayton was arrested. Mar. 14 Tr. 15. On cross-examination, the following

exchange occurred:

       [Defense Counsel]: So you would agree with me that the only one
       that he truly missed was one appointment on 10-19?

       [Bohach]: And then the second one on November 2nd.

       [Defense Counsel]: But you don’t know if he was in jail at that
       point, right?

       [Bohach]: No, I do not know if he was in jail at that point.

Id. at 16. After hearing this testimony, the trial court found that Crayton failed to

appear for his office visit on October 19, 2021 and that he had committed a

community control violation. Id. at 20. The trial court issued its judgment entry of

sentencing on March 16, 2022. Doc. 34.

                                          -3-
Case No. 3-22-10




                                Assignment of Error

       {¶5} The appellant filed his notice of appeal on April 13, 2022. Doc. 40. On

appeal, Crayton raises the following assignment of error:

       The finding by the trial court of a violation of community control
       condition, that of failure to report as scheduled, was against the
       manifest weight of the evidence, and as such the decision of the
       trial court must be reversed.

                                  Legal Standard

       {¶6} “Because a community control violation hearing is not a criminal trial,

the State need not prove a violation beyond a reasonable doubt.” State v. Roberts,

2017-Ohio-481, 84 N.E.3d 339, ¶ 20 (2d Dist.). Instead, “the State must show

substantial evidence that the offender violated the terms of his community-control

sanctions at a community-control-revocation hearing.” State v. Boykins, 3d Dist.

Marion No. 9-14-28, 2015-Ohio-1341, ¶ 20.

       ‘Substantial evidence is akin to a preponderance-of-the-evidence
       burden of proof.’ State v. Burdette, 5th Dist. Morrow No. 10-CA-
       9, 2011-Ohio-4425, *4 * * *. ‘Substantial evidence is considered
       to consist of more than a mere scintilla of evidence, but somewhat
       less than a preponderance.’ Id. * * *.

(Citations omitted.) Id. at ¶ 21. “The decision of a trial court finding a community-

control violation will not be disturbed absent an abuse of discretion.” State v.

Espinoza, 3d Dist. Allen No. 1-21-48, 2022-Ohio-1807, ¶ 17.            An abuse of

discretion is not simply an error of judgment but is a decision that was arbitrary,


                                         -4-
Case No. 3-22-10


unreasonable, or capricious. State v. Wilson, 2022-Ohio-504, 185 N.E.3d 176, ¶ 37

(3d Dist.).

                                               Legal Analysis

         {¶7} In his brief, Crayton points to the fact that he was in the custody of the

Adult Parole Authority “as of mid-November, 2021, although the exact timing of

when he went into custody is unclear from the record.” Appellant’s Brief, 5. He

then asserts that the State did not establish that he was not incarcerated on October

19, 2021 and that he was, therefore, free to appear for his office visit. For this

reason, Crayton argues that the trial court erred in finding that he had committed a

community control violation by failing to appear for this office visit.

         {¶8} At the March 14, 2022 hearing, Crayton was alleged to have missed an

office visit on October 19, 2021 and an office visit on November 2, 2021. Mar. 14

Tr. 11-12. On cross-examination, Bohach testified that those under supervision

receive automated text-message reminders of upcoming office visits. Id. at 14. The

Defense questioned Bohach about whether he could establish that Crayton had

received the automated text-message in advance of the October 19, 2021. Id. at 14-

15.1 The Defense did not inquire into whether Bohach knew if Crayton was

incarcerated at the time of the office visit scheduled for October 19, 2021. Id.




1
 On this point, Bohach testified that “our text messages, when they go out, it tells us if it was * * * sent, if it
was denied or if it was received and all these say delivered.” Mar. 14 Tr. 15.

                                                       -5-
Case No. 3-22-10


       {¶9} However, when questioning Bohach about the office visit that had been

scheduled for November 2, 2021, the Defense raised the issue of whether Bohach

was aware of whether Crayton was incarcerated on or before November 2, 2021 in

the following exchange:

       [Defense Counsel]: So you would agree with me that the only one
       that he truly missed was one appointment on 10-19?

       [Bohach]: And then the second one on November 2nd.

       [Defense Counsel]: But you don’t know if he was in jail at that
       point, right?

       [Bohach]: No, I do not know if he was in jail at that point.

Mar. 14 Tr. 16. Subsequently, the trial court then stated the following:

       Now, the State does have the burden of proof * * *, and the State
       has proved that he [Crayton] did not show up for one of his, for
       the 19th, I think that’s pretty clear here that the Defendant did
       fail to show up on the 19th and then there was no contact
       afterwards. There’s some debate, and I think it’s a valid debate,
       about what happened after he missed that was the reason he
       couldn’t follow-up that he, um, he was in custody or was there
       something else. However, there was testimony that there were
       text messages that were given to him preceding, afterwards, all
       that, so I believe the State’s proved * * * that the Defendant failed
       to appear at [a] Community Control meeting with his probation
       officer in this particular case. So I mean they’ve proved * * *
       that he violated his Community Control. Now, the level of that
       violation is a little bit at odds here. The Court knows that he, that
       he, I think it’s clear he missed the October 19th meeting, no one
       seems to be arguing that.

(Emphasis added.) Id. at 20. Thus, while the record indicates that there was

uncertainty as to whether Crayton was incarcerated on November 2, 2021, the


                                        -6-
Case No. 3-22-10


record contains no indication that there was uncertainty as to whether Crayton was

incarcerated on October 19, 2021. The March 14 hearing transcript indicates that

the trial court and the parties to this proceeding operated on the shared assumption

that Crayton was incarcerated after October 19, 2021.2 Id.

        {¶10} On appeal, Crayton raises arguments about whether the State proved

that he was not incarcerated at the time of the scheduled office visit on October 19,

2021. However, the record contains no indication that there was ever a dispute

before the trial court about whether Crayton was incarcerated on October 19, 2021.

        Arguments raised for the first time on appeal are generally
        barred. Such arguments are barred by the doctrine of waiver for
        failure to raise these arguments before the trial court. It is well-
        established that a party cannot raise any new issues or legal
        theories for the first time on appeal * * *. Litigants must not be
        permitted to hold their arguments in reserve for appeal, thus
        evading the trial court process.

State v. Talley, 6th Dist. Lucas Nos. L-20-1131, L-20-1132, 2021-Ohio-2558, ¶ 22,

quoting Cawley JV, L.L.C. v. Wall St. Recycling, L.L.C., 2015-Ohio-1846, 35

N.E.3d 30, ¶ 17 (8th Dist.). Since Crayton did not dispute this issue before the trial

court, he cannot now raise this argument for the first time on appeal.

        {¶11} Having examined the information in the record, we conclude that there

is substantial evidence that supports a finding that Crayton failed to appear for his

office visit on October 19, 2021. Other than arguing that the State failed to establish


2
 Further, we also note that the prosecutor stated at the March 14 hearing that she “look[ed] up his record”
during the hearing and that “it look[ed] like it [Crayton’s incarceration] was about November 13th * * *.”
Mar. 14 Tr. 20-21.

                                                   -7-
Case No. 3-22-10


that he was not incarcerated on October 19, 2021, Crayton has not raised any other

arguments to challenge the judgment of the trial court in this appeal. Thus, he has

failed to demonstrate that the trial court erred and abused its discretion in finding

that he violated a condition of his community control. Accordingly, Crayton’s sole

assignment of error is overruled.

                                    Conclusion

       {¶12} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Crawford County Court of Common Pleas

is affirmed.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls




                                         -8-